       Case 1:19-cv-00410-NONE-EPG Document 38 Filed 10/15/20 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA


JOSE CHAVEZ,                                    Case No. 1:19-cv-00410-NONE-EPG (PC)

                 Plaintiff,

         v.

M. FRANCO, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                    AD TESTIFICANDUM
                                        /

Jose Chavez, CDCR #AD-5110, a necessary and material witness in a settlement conference in
this case on November 12, 2020, is confined in California State Prison, Sacramento (SAC), in
the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Dennis M. Cota, by telephonic-conferencing from his place of
confinement, on Thursday, November 12, 2020, at 9:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
         commanding the Warden to produce the inmate named above, by telephonic-
         conferencing, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the Court. Telephonic-
         conferencing connection information will be supplied via separate email.

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and
         is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of Court is directed to serve a copy of this order on the Litigation Office at
         SAC via fax at (916) 294-3072 or via email.

      4. If prison officials have any questions concerning the telephonic connection or difficulty
         connecting, they shall contact Christy Pine, Courtroom Deputy, at
         cpine@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P.O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the Court.

\\\
\\\
\\\
     Case 1:19-cv-00410-NONE-EPG Document 38 Filed 10/15/20 Page 2 of 2
FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    October 15, 2020                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
